Citation Nr: 1116302	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-03 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, secondary to herbicide exposure.

2.  Entitlement to service connection for hypothyroidism, to include secondary to type II diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include secondary to type II diabetes mellitus.

4.  Entitlement to service connection for postoperative residuals of prostate cancer, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was certified by the VA RO in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2006 rating decision VA denied entitlement to service connection for, inter alia, type II diabetes mellitus and post-operative residuals of prostate cancer.  In October 2006, the Veteran filed a timely notice of disagreement with these denials.  A February 2007 letter informed the appellant that the United States Court of Appeals for Veterans Claims' (Court) decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), might affect his claim.  The RO apparently was referring the stay implemented by direction of the Secretary, on the adjudication of cases affected by the Haas decision.  See Chairman's Memorandum No. 01- 06-24, "Processing of Claims for Compensation Based on Exposure to Herbicides Affected by Haas v. Nicholson - Imposition of Stay."  

Ultimately, the Court's decision in Haas was reversed by the United States Court of Appeals for the Federal Circuit.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The United States Supreme Court has denied a petition to hear an appeal from the Federal Circuit.  Haas v. Peake, __ U.S. __, 129 S.Ct. 1002, ___ L.Ed2d ___ (2009).  In light of the Federal Circuit's decision to reverse, and the denial of further review by the United States Supreme Court, the stay has been lifted.  See Chairman's Memorandum No. 01- 09-03.

Although the RO readjudicated the Haas-related claims in a December 2010 rating decision, the claimant has not yet been issued a statement of the case in response to his October 2006 Notice of Disagreement.  Thus, the Board will remand for issuance of a statement of the case on the issues of entitlement to service connection for type II diabetes mellitus and post-operative residuals of prostate cancer.

Given that the Veteran is claiming entitlement to service connection for hypertension and hypothyroidism secondary to type II diabetes mellitus, these issues are inextricably intertwined and adjudication must be deferred pending the issuance of a statement of the case on the issue of entitlement to service connection for type II diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the case addressing the claims of entitlement to service connection for type II diabetes mellitus, secondary to herbicide exposure, and entitlement to service connection for postoperative residuals of prostate cancer, secondary to herbicide exposure.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

2.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance regarding the claims of entitlement to service connection for hypertension and hypothyroidism, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  If necessary, the RO should readjudicate the Veteran's claim of entitlement to service connection for hypertension and hypothyroidism and provide the Veteran with a supplemental statement of the case, with a copy to his representative.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is hereby informed that his claim would be greatly assisted if he could produced independent evidence showing that he served on the land mass of the Republic of Vietnam during the Vietnam War.  If he is able to secure such evidence he should submit that to VA for its consideration.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

